PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/714,813
Filing Date: 14 Dec 2012
Appellant(s): Sims et al.



__________________
Davy Zoneraich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 112(b) rejections of claims 8 and 9 have been withdrawn by the examiner.

(2) Response to Argument
Argument: Applicant’s failure to address the previous rejections of claims 1-3, 5, 8, 9, 11-21, 23-28, and 32-40 under 35 USC 103.
Claims 1-3, 5, 8, 9, 11-21, 23-28, and 32-40 were rejected under 35 under 35 U.S.C. § 103.  Because Appellants present no arguments directed to the rejections, such arguments are waived, and Examiner respectfully submits that the rejection should be summarily affirmed. See 37 C.F.R. § 41.31(c) (“An appeal, when taken, is presumed to be taken from the rejection of all claims under rejection unless cancelled by an amendment filed by the applicant and entered by the Office.”); MPEP § 1205.02 (“[T]he Board may summarily sustain any grounds of rejections not argued.”). 

Argument: “The claimed invention satisfies the 2019 revised patent subject matter eligibility guidance under step 2A”
With respect to the claim 1, the Appellant argues on page 11 of their response, “At least the emphasized features of claim 1 indicated above constitute an additional element(s) that integrates an abstract idea into a practical application, and in particular provides an improvement in the functioning of a computer, or an improvement to other technology or technical field, and implements the abstract idea in conjunction with a particular machine. For example, these claimed features as additional elements help to improve computer performance, by a computing device: receiving in real time over a communication network a real time location information signal indicating a current location of a merchant or one associated with a merchant from a mobile computing device thereof, where the real time location information signal is from a global positioning service device or a wireless network signal device of the mobile computing device; determining based on a second current location of a second mobile computing device, indicated by a second real time location information signal from the second mobile computing device where the second mobile computing device is associated with the merchant, whether the second mobile computing device entered a first area, where the first area is determined from a first location that is determined from the real time location information signal received from a mobile computing device of the merchant at a first time; and when the second mobile computing device is determined to have entered the first area, transmitting, over the communication network, to the second mobile computing device a reminder signal indicating a reminder to log into an application thereon to receive orders.”  The 
The Appellant continues on pages 11 and 12 of their response, “The claimed features, thus, allow a computer to perform a function not previously performable by a computer and are implemented using a particular machine. The application discloses techniques directed to improvements in computer performance, particularly by receiving over a communication network real time location information signals indicating current enable delivery services from the merchant for users of an internet based delivery service that are located in the first area… disable delivery services from the merchant for users of the internet based delivery service that are not located in the first area… in response to determining the second area, enable delivery services from the merchant for users of the internet based delivery service that are located in the second area… receive in real time, over the communication network, from a first mobile computing device of a first user, an order for pickup with real time global positioning service location of the first user, in which the real time global positioning service location is from a global positioning service device or a wireless network signal device of the first mobile computing device; forward the order to the merchant; and transmit information including the real time global positioning service location of the first user to the merchant to identify the first user to the merchant.” (Emphasis added).  Additionally, claim 9 states, “in which the information includes directions to the first user from at least one of the merchant or a delivery agent responsible for delivering the order to the first user, in which the directions change as the first user moves.”  (Emphasis added).  As shown here, the Appellant has referred to the users as customers that place orders, merchants that provide the ordered items, and delivery agents, all of which are separate entities.  Next, with regards to the Appellant’s argument that these argued elements improve computer performance, it is noted that the Appellant’s arguments and specification fail to disclose that these elements improve the functioning of a computer.  In particular, though these elements are supported by the written description (as described by the Appellant), this disclosure does not set forth that the elements improve the functionality of a computer.  That is, merely programming a generic computer to perform actions, such as receiving real time location information signals from mobile devices and users, determining a first 
The Appellant continues on page 14 of their response, “By practice of the claimed features, the subject matter is integrated into a practical application of an abstract idea which is directed to improvements in computer performance, particularly by a computing device receiving real time location information signals indicating current locations of mobile computing devices respectively of a merchant and users associated with the merchant over a communication network, determining a first area for delivery based on a first location determined from a first real time location information signal from the mobile computing device of the merchant, and responsive to when a second mobile computing device of an associated user is determined to enter the first area from a real time location information signal from the second mobile computing device, transmitting over the communication network to the second mobile computing device a reminder signal indicating a reminder to log onto an application thereon. The claimed features may help improve computer performance which may help control real time communication activity over the network and control computer workload including computer resources such as memory, processor and network resources such as network bandwidth. Therefore, referring to the emphasized portions of claim 1 as reproduced above, and for the reasons described above, claim 1 includes an additional element(s) which is used in the claim to meaningfully limit the 

The Appellant continues on page 15 of their response, “Also, the Final Action’s reliance on the Board’s Decision dated June 24, 2019 in the subject application, to support the Section 101 rejection (see Final Action at 4), is improper. The Decision was rendered on claim limitations different from those pending and significantly which did not include the real time current location features recited in the present claims. In particular, the claims at issue in the Decision are different from the pending claims, which include features that are not considered in the Final Action and constitute additional elements that must be considered as part of an eligibility determination. In effect, the Final Action ignores specific features and requirements of the claims which must be considered under Steps 2A and 2B of the 2019 PEG. Thus, the Final Action premises its conclusion that the claimed invention is subject matter ineligible under Section 101, based on reasoning not applicable and unrelated to the claim limitations of the claimed invention that constitute additional elements.”  The Examiner respectfully disagrees with the Appellant’s interpretation of the grounds of the rejection.  With regards to the Appellant’s argument that the previous PTAB decision was for a previous set of claims, that the current claims are significantly different, and thus the Examiner erred by relying on the decision, the Examiner disagrees.  In particular, with regards to the Appellant’s argument in reference to page 4 of the Final Rejection, it is noted that the Examiner was responding to the Appellant’s previous argument that the claims recite a particular machine.  In particular, said Final Rejection stated in paragraph 8, 
The Appellant continues on pages 15 and 16 of their response, “Furthermore, contrary to the implication in the Final Action, nowhere does the Step 2A, prong 2, guidance require determining if an additional element itself constitutes an “improvement.” (See Final Action at 4). Instead, the 2019 PEG provides that in “revised Step 2A[, prong 2], examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluated whether a judicial exception has been integrated into a practical application.” The statements in the Final Action that “the Applicant has failed to provide any reasoning for why computer 
The Appellant continues on page 16 of their response, “In addition, the Final Action improperly finds that the real time location claim features are “merely narrowing of the field of use.” As described in the application, the real time location claim features provide the advantages of: the “combination of distance to pickup and drop off is minimized” (Paragraph [0093] of the published application US 2014/0025524); “delivering to a moving customer by maintaining an updated location of the customer,” where the updated location is used to “create rout[e] information and/or present directions and/or locations to a delivery agent” (emphasis added, id. at Paragraph [0098]); and “increase[d] utilization of the delivery agent’s time and minimize[d] waiting time” and “use [of] few delivery agents to provide a same or greater amount of deliveries than a service that uses more delivery agents.” (Id. at Paragraph [0100]). These 
The Appellant continues on pages 16 and 17 of their response, “Furthermore, the Final Action improperly finds that the real time location claim features constitute “extrasolution activity,” and therefore incorrectly fails to consider the additional elements reciting the real time location claim features to determine whether such elements integrate a judicial exception into a practical application. (See Final Action at 20-21) The real time location claim features, as discussed above, are not insignificant, but rather are integral to and relied upon by the claimed invention to determine the delivery of an order where the current location of a merchant, delivery agents and a user that places the order is changeable, because the current location of the merchant, delivery agent and user, which is indicated by the real time location information signal, 
The Appellant continues on page 17 of their response, “Here, like in DDR Holdings, the claims, which recite real time location information signal communication over a communication network among multiple mobile computing devices, clearly recite improvements to technology that are rooted in networking and computers and, thus, integrate a judicial exception into a practical application. Among other things, speed, usability and efficiency are technological improvements addressed by the claims that are rooted in computers and networking.”  The Examiner respectfully disagrees with the Appellant’s interpretation of the requirements under 35 USC 101, the bounds of the 

Argument: The Final Action runs afoul of Berkeheimer under step 2B of the 2019 PEG
The Appellant continues on page 20 of their response, “It is respectfully submitted that the Final Action does not satisfy any of these requirements, because it merely provides conclusory statements and does not comport with the Berkheimer Memo. The Final Action impermissibly over-generalizes the claimed features as “merely receiving and transmitting information over a network (location indications, orders, user identity information)”. (Final Action at 21). The Examiner is required to determine whether the additional elements as discussed above, taken alone or in combination with e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”).”  In this case, the Examiner notes that the previous rejection was identifying the additional elements, in the claim, that is receiving and transmitting location indications, orders, and user identity information over a network, was well-understood, routine, and conventional activity.  Additionally, the Examiner has provided, in accordance with the requirement of evidence, a citation to MPEP 2106.05(d) which shows receiving and transmitting information over a network is well-understood, routine, and conventional activity.  The Appellant’s argument has not addressed this citation, nor has the Appellant’s argument refuted the specific elements as not being well-understood, routine, and conventional activity.  Therefore the Examiner maintains that this rejection is proper.

Argument: Independent Claim 21 and respective dependent claims are patent eligible
With respect to the claim 21, the Appellant argues on pages 21 and 22 of their response, “The Final Action improperly implies that Appellant argued that claims 1 and 21 are “overlapping.” (Final Action at 11). Rather, Appellant argued that claims 1 and 21 recite similar features of determining a current location indicated by a real time location information signal received over a communication network, which features integrate the alleged abstract idea into a practical application.”  The Appellant continues on page 22 of their response, “Referring to the emphasized portions of independent claim 21 above, claim 21 recites similar features as discussed above with respect to claim 1 that include 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JOHN P GO/Primary Examiner, Art Unit 3686     

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.